UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6601



FRANCIS NWANKWO,

                                             Petitioner - Appellant,

          versus


WARDEN, LSCI-Butner,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-831)


Submitted:   January 15, 2002             Decided:   January 29, 2002


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl J. Sturm, Chadds Ford, Pennsylvania, for Appellant. John
Stuart Bruce, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, R. A. Renfer, Jr., Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Nwankwo appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.     We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.     Nwankwo v. Warden, No. CA-00-831 (E.D.N.C.

Feb. 15, 2001); see United States v. White, 238 F.3d 537, 542-43

(4th Cir.) (holding that when there are multiple counts of con-

viction, statutory maximum sentence on each count may be aggregated

to reach the appropriate sentence within the applicable guidelines

range), cert. denied,      U.S.       , 121 S. Ct. 2235 (2001); In re

Jones, 226 F.3d 328, 329-30 (4th Cir. 2000) (explaining applicabil-

ity of savings clause in 28 U.S.C.A. § 2255 (West Supp. 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2